Citation Nr: 1204108	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  94-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee prior to October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in part granted service connection for right patellofemoral syndrome and assigned a noncompensable (zero percent) disability rating, effective from July 1, 1992. 

In September 1993, the Veteran and his wife testified during a hearing before a rating officer at the RO. 

In April 1997, the Board remanded the matter to the RO for further development.  As the appeal involved a request for a higher initial rating following the grant of service connection, the Board characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a September 1998 rating decision, the RO increased the rating for the right knee disability to 10 percent, effective July 1, 1992.  As this increase did not represent the maximum rating available, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2004, the Board remanded the matter for additional development, to include a VA examination.  In January 2008, given that the Veteran underwent a total knee replacement on October 1, 2007, the Board again remanded the matter for consideration of an evaluation of the knee replacement surgery.  In a January 2008 rating decision, the RO increased the rating to 100 percent, effective October 1, 2007 (date of surgery), and thereafter to 30 percent, effective December 1, 2008.  

In March 2009, the Board remanded the matter to the RO for further development, primarily for examination to determine the current status of the right knee disability following knee replacement surgery.  With respect to the staged ratings, the issue at that time was entitlement to higher initial disability ratings, in excess of 10 percent prior to October 1, 2007, and in excess of 30 percent from December 1, 2008. 

In May 2009, the Veteran notified the RO that he was withdrawing the appeal of all parts of his right knee staged rating claim except as to the 10 percent disability rating assigned prior to October 1, 2007.  Thus, the claim as it pertained to the rating assigned from December 1, 2008, was no longer before the Board. 

In a November 2009 decision, the Board denied the claim for an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee prior to October 1, 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated and remanded the matter for further adjudication.


FINDING OF FACT

For the period prior to October 1, 2007, the Veteran's patellofemoral syndrome of the right knee is manifested by pain and loss of motion; and is not productive of limitation of leg motion with flexion to 30 degrees, or extension to 5 degrees or more, or of subluxation, or instability; nor is there overall functional impairment that more proximately approximates disability associated with a higher rating, including on repetitive use.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee prior to October 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261, 5262 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided during a hearing at the RO.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Initially, the Board acknowledges the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his patellofemoral syndrome of the right knee prior to October 1, 2007, the date of total knee replacement surgery.  He asserts that surgery was necessitated by the severe worsening of the range of motion and pain in the knee.

Prior to October 1, 2007, the Veteran's patellofemoral syndrome of the right knee was rated as 10 percent under Diagnostic Code 5260, 38 C.F.R. § 4.71a (2011).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Limitation of flexion of a leg warrants a 0 percent evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  Diagnostic Code 5260, 38 C.F.R. § 4.71a. 

Limitation of extension of a leg warrants a 0 percent evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  Diagnostic Code 5261, 38 C.F.R. § 4.71a. 

Separate ratings can be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's patellofemoral syndrome of the right knee prior to October 1, 2007.  

During an August 1992 VA examination, the Veteran reported that his right knee bothered him when he stands a lot or when he squats.  The pain was mostly over the patella.  He reported that there was no pain over the medial or lateral part of the knee, and that flexion and extension caused no major problem.  He also reported that the knee occasionally gives out.  After examination, the examiner provided a diagnosis of bilateral patellofemoral syndrome. 

During a November 1993 VA examination, the Veteran's right knee had normal range of motion, and did not show any increased joint fluid, ligamentous laxity, or localizing objective tenderness.  X-rays showed a tiny osteophyte arising from the right patella superior-posteriorly; otherwise the knee appeared unremarkable.  

A May 1994 private treatment note reflects no real definite joint abnormality, but restriction especially with flexion of the knees.  

An August 1994 private examination report shows that the Veteran reported having difficulty with stairs.  On examination, the right knee had good range of motion. 

A July 1996 private examination report reflects that the knees were tender at the prepatellar area and medial aspect, but there was full range of motion.

During a June 1997 VA examination, the Veteran reported having right knee pain, difficulty squatting and standing up, and recent swelling.  There was no evidence of ligamentous laxity, or subpatellar crepitus on extension against resistance.  There was no synovial thickening, warmth or fullness.  There was no evidence of fullness in the popliteal area.  There was tenderness above the knee joint margin.  X-rays showed no osseous abnormalities and were reportedly negative. 

A January 2000 private treatment note reflects full range of motion of the right knee, no edema or effusion, and negative McMurray test and Drawer sign.  X-rays showed mild medial joint space narrowing suggesting some degeneration of the medial meniscus.

Private treatment records show that the Veteran underwent magnetic resonance imaging (MRI) of the right knee in January 2000.  The report of that diagnostic procedure contains impressions of: medial meniscal posterior horn complex tear, with no intra-articular free fragment demonstrated; no right knee ligamentous injury demonstrated; mild right knee osteoarthritic change, greatest within the medial compartment; medial tibial plateau probable subchondral degenerative signal versus subacute bone contusion; and small right knee effusion and minimal popliteal cyst. 

Private treatment records show that on October 10, 2001, the Veteran underwent a partial medial meniscectomy, performed by Dr. H., for treatment of a tear of the medial meniscus of the right knee, with degenerative arthritis. 

A November 2002 letter from Dr. H. reflects that significant patellofemoral degenerative arthritis was found during the above procedure and that total knee replacement is anticipated at some time in the future.

A May 2003 VA treatment note reflects that there was full range of motion of the right knee with no pain.

A July 2003 VA examination report reflects complaints of right knee stiffness, soreness, and pain with occasional swelling and effusion.  Examination reportedly revealed some limitation of motion of the knee, but the actual range of motion findings were not provided.

An April 2004 private treatment note reflects that the Veteran hit his right knee 10 days ago and complained of pain since with decreased range of motion.

A subsequent private treatment note later that month reflects that the Veteran bumped his right knee six weeks ago, resulting in severe pain, and later developed problems with pain and weight bearing.  On examination, there was no effusion and the Veteran had a full active range of motion.  There was diffuse tenderness and a mild varus deformity.  There was no ligamentous instability.  X-rays from earlier that month reportedly showed that even on non-weight bearing the knee was essentially bone on bone in the medial compartment.  

During a September 2005 VA examination, the Veteran reported complaints of right knee pain aggravated by walking on uneven terrain, going up and down steps, and standing for prolonged periods of time.  He reported that he is unable to walk for more than half a block before he has to rest.  He also reported several episodes of his knee giving way.  The examiner noted that a March 2005 MRI was positive for advanced degenerative joint disease of all three compartments of the right knee joint, including chondromalacia of the patellofemoral joint, effusion and a questionable avascular necrosis.  

On examination, the right knee showed a slight puffiness associated with the presence of a suprapatellar intra-articular effusion.  There was a valgus of five degrees.  The Veteran was not using any crutches, braces, cane, corrective shoes or prosthesis.  The range of motion of the knee was from zero degrees of extension to 90 degrees of flexion.  The Lachman's test was negative; the McMurray test was questionable for a retained posterior horn of the medial meniscus.  The medial and lateral collateral ligaments were intact and the patella was directed in the midline.  The apprehension test was positive for chondromalacia of the patellofemoral joint. 

On repetitive action of flexion and extension of the right knee, there was an increase in pain, fatigue, weakness and lack of endurance, but no increase or decrease in the range of motion.  The Veteran had visible manifestations of pain, especially on flexion and extension of the knee.  

Private treatment records then show that the Veteran underwent right total knee replacement in treatment of degenerative arthritis on October 1, 2007. 

Given the above, prior to October 1, 2007, the Board finds that the Veteran's patellofemoral syndrome of the right knee had been manifested by, at most, flexion limited to 90 degrees and full extension.  Thus, without evidence of flexion limited to 30 degrees, or disability comparable therewith, a higher rating is not warranted under Diagnostic Code 5260.  Without evidence of any limitation of extension, neither a rating in excess of 10 percent nor a separate compensable rating is warranted under Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

While recognizing that the Veteran has complaints of pain and stiffness, the record does not reflect evidence of additional impairment of the right knee upon clinical examination, as caused by such pain, stiffness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Prior to the September 2005 VA examination, with the exception of the May 1994 private treatment note indicating restriction especially with flexion, the range of motion of the right knee was characterized as full, normal, or good.  The September 2005 VA examination revealed no additional limitation of motion on repetitive use.  Moreover, throughout the appeal period, the findings on range of motion did not even meet the criteria for a noncompensable disability rating under Diagnostic Code 5260 or 5261.  Although flexion was reduced to 90 degrees during the September 2005 examination, this finding still does not even meet the criteria for a zero percent disability rating under Diagnostic Code 5260.  

The August 2011 memorandum decision noted that in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the Court held that in the context of rating an arthritis condition, that functional loss due to pain was to be rated at the same level as functional loss where flexion was impeded even where there was no actual limitation of motion.  The memorandum decision also noted that the September 2005 VA examination report "recorded symptoms with respect to the appellant's right knee pain" included "inability to walk more than half a block before he has to take a rest, inability to squat, kneel, crawl, or do yard work, and aggravation of the condition by flexion and extension of the right knee and by his daily living activities like walking on uneven terrain, going up and down steps and standing for prolonged periods of time."  The Board also recognizes that pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the initial 10 percent disability rating was assigned based on the Veteran's complaints of pain and loss of motion.  Thus, the Veteran's pain and loss of motion are the basis for the current 10 percent rating and additional compensation for pain is not warranted.  There is no factual basis in the record for the Board to find that the overall functional loss associated with the right knee disability is more extensive than indicated on physical examination.  As discussed above, on most examinations range of motion was full, normal, or good and the current examination continued to reveal noncompensable limitation of motion even on repetition.  The Veteran, however, does have disability associated with the right knee manifested by pain (soreness, etc.) and loss of motion (stiffness, weakness, etc).  The assigned 10 percent rating is a reflection of this.  Given these facts, there is no basis to assign a disability rating higher than 10 percent.

The Board acknowledges that the Veteran has arthritis of the right knee and further recognizes his reports of giving way.  The Board finds that he is competent to provide lay evidence of such symptoms, and he is credible in his belief that the weakness he experiences from time to time in his knee presents true subluxation or lateral instability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to provide a clinical diagnosis of his knee symptoms as such involves a medically complex matter.  For this reason, the Board finds that the medical evidence is more probative in regard to the nature and actual severity of the knee disability.  The record fails to show any objective evidence of subluxation or lateral instability on examination:  on VA examination in November 1993 (no ligamentous laxity) and June 1997 (no evidence of ligamentous laxity); in the January 2000 private treatment record (no ligamentous injury); in the April 2004 record of private treatment by Dr. H. (no ligamentous instability); and on VA examination in September 2005 (Lateral collateral ligaments were intact).  Thus, a separate rating under Diagnostic Code 5257 for the right knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has also considered other potentially applicable rating criteria.  With no objective evidence of ankylosis, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula, a higher rating is not warranted under Diagnostic Code 5256, 5258, or 5262.  Also, the Veteran is not entitled to a separate 10 percent disability rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  The Board recognizes that the Veteran underwent a partial medial meniscectomy in October 2001.  "Symptomatic" is not defined under the code.  The Veteran has reported symptoms of pain, swelling, and effusion; and effusion was noted during the September 2005 VA examination.  No locking was demonstrated on any examination.  As discussed above, overall functional impairment associated with the Veteran's right knee is manifested by pain and loss of motion.  The Veteran is already in receipt of compensation for pain and loss of motion.  There is no separate and distinct functional impairment of the right knee attributable to the partial medial meniscectomy that is clearly indicated the record.  The same symptoms may not be used to support the basis for an evaluation under Diagnostic Code 5259 as to do so would constitute an impermissible 'pyramiding' of benefits.  See 38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993).  Thus, a separate evaluation under Diagnostic Code 5259 is not warranted. 

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran has not described any exceptional or unusual features associated with his right knee disability.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee prior to October 1, 2007, is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


